 



Exhibit 10.2
RATIFICATION AND CONFIRMATION OF GUARANTY
This RATIFICATION AND CONFIRMATION OF GUARANTY (this “Ratification”) is made as
of the 30th day of March, 2007 by the undersigned for the benefit of TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Agent”), on behalf
of itself and the other Lenders, and their Affiliates (Agent, other Lenders and
their Affiliates, together with their successors and assigns, herein sometimes
collectively called “Beneficiaries”).
Agent and Home Solutions of America, Inc., a Delaware corporation (the
“Borrower”) and certain lenders entered into that certain Credit Agreement dated
as of November 1, 2006 (as amended, modified, supplemented, and restated from
time to time, the “Credit Agreement”).
The Borrower has requested and the Agent and Lenders have agreed to amend the
Credit Agreement upon the terms and conditions contained in that certain First
Amendment to Credit Agreement, dated as of the date hereof, by and among the
Borrower, Agent and each of the Lenders that is a signatory thereto
(individually, a “Lender” and collectively, the “Lenders”) (the “Amendment”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in Credit Agreement.
Each Guarantor (a) consents and agrees to the terms of the Amendment and all
other Loan Documents executed in connection therewith, (b) affirms that nothing
contained in the Amendment shall modify, limit or otherwise alter in any respect
whatsoever its obligations under the Guaranty, and (c) agrees that the Guaranty
remains in full force and effect, continues to be legal, valid, binding, and
enforceable in accordance with its terms, and that such Guaranty continues to
guarantee the repayment Guaranteed Obligations (as defined in the Guaranty).
This Ratification shall be governed by, and construed in accordance with, the
laws of the State of Texas.
This Ratification may be executed and delivered in any number of counterparts,
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute one and the same instrument.
Facsimile signatures shall be effective for all purposes regardless of whether
Lender receives an originally executed copy of this Ratification.
[Remainder of the Page Intentionally Left Blank.]

 

 



--------------------------------------------------------------------------------



 



EXECUTED as of the 30th day of March, 2007.

              CORNERSTONE MARBLE & GRANITE, INC.
 
       
 
  By:   /s/ Rick J. O’Brien
 
       
 
      Rick J. O’Brien
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien
 
            FIBER-SEAL SYSTEMS, L.P.
 
       
 
  By:   FSS Holding Corp.,
 
      its general partner

             
 
      By:   /s/ Rick J. O’Brien
 
           
 
          Rick J. O’Brien
 
          President

              Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien
 
            HOME SOLUTIONS RESTORATION OF LOUISIANA, INC.
 
       
 
  By:   /s/ Gerald Avery
 
       
 
      Gerald Avery
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien

Signature Page of Ratification and Confirmation of Guaranty

 

 



--------------------------------------------------------------------------------



 



              P.W. STEPHENS, INC.
 
       
 
  By:   /s/ Scott Johnson
 
       
 
      Scott Johnson
 
      President and Chief Executive Officer
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien
 
            SOUTHERN EXPOSURE UNLIMITED OF FLORIDA, INC.
 
       
 
  By:   /s/ Dale Mars
 
       
 
      Dale Mars
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien
 
            S.E. TOPS OF FLORIDA, INC.
 
       
 
  By:   /s/ Dale Mars
 
       
 
      Dale Mars
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien

Signature Page of Ratification and Confirmation of Guaranty

 

 



--------------------------------------------------------------------------------



 



              FSS HOLDING CORP.
 
       
 
  By:   /s/ Rick J. O’Brien
 
       
 
      Rick J. O’Brien
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien
 
            SOUTHERN EXPOSURE HOLDINGS, INC.
 
       
 
  By:   /s/ Dale Mars
 
       
 
      Dale Mars
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien     FIRELINE RESTORATION, INC
 
       
 
  By:   /s/ Brian Marshall
 
       
 
      Brian Marshall
 
      President
 
            Address for Notices:     1500 Dragon Street, Suite B     Dallas,
Texas 75207     Attn: Rick O’Brien

Signature Page of Ratification and Confirmation of Guaranty

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:
ADMINISTRATIVE AGENT:
TEXAS CAPITAL BANK, N.A.

         
By:
  /s/ Ronald K. Baker    
 
 
 
Ronald K. Baker    
 
  Executive Vice President    

Signature Page of Ratification and Confirmation of Guaranty

 

 